Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “geometric stadium” is not disclosed in the originally filed disclosure.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, the limitations “a detachable blade”, “the concave blade”, “the blade” are indefinite. It is unclear if all recitations of the blade are the same or different blades. For examination purposes the blades are construed to be the same.
Regarding claims 1 and 21, the limitations “detachable blade having a concave cutting edge”, “a cutting edge of the concave blade”, and “a cutting edge of the blade” it is unclear if the cutting edges are the same or not. For examination purposes the cutting edges are construed to be the same.
Regarding claim 3, the limitation “geometric stadium” is indefinite. It is unclear what is encompassed therein. For examination purposes, this is construed as a shape which can have any geometric shape.
Regarding claim 6, the limitation “comprises enough surface area to permit a practitioner to apply sufficient finger pressure” is indefinite. It is unclear how much surface area is “enough” and “sufficient” to permit the desired function.
Regarding claims 6 and 7, the limitation “a top surface” is indefinite. As “the flat plate forms a horizontal surface on top of the blade” in claim 1. Therefore it is unclear if the top surface is the same as that of claim 1 or not.

Regarding claim 13, the limitation “a blade” is indefinite. It is unclear if it is the same as the blade of claim 1 or not.
Regarding claim 14, the limitation “blade flat plate” lacks antecedent basis in the claims.
Regarding claim 14, the limitation “form a single unit” is indefinite. It is unclear how the flat plate and the blade form a single unit as the blade is claimed in claim 1 to be “a detachable blade”.
Regarding claim 17, the limitation “ranges in length from 15 to 20” is indefinite. It is unclear what units are encompassed therein.
Regarding claim 18, the claim as a whole is indefinite. The claim is direct to a kit comprising the scalpel of claim 1 configured to hold a replaceable blade. Therefore, it is unclear what element is the scalpel, the entire structure is the scalpel so which structure is being claimed to be configured to hold a replaceable blade.
Regarding claim 21, the limitations “concave or convex plate” and “the flat plate”. It is unclear if the plates are the same or not. For examination purposes they are construed to be the same.
Regarding claim 21, the limitations “removable blade having a concave cutting edge”, and “a cutting edge of the blade” it is unclear if the cutting edges are the same or not. For examination purposes the cutting edges are construed to be the same.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because a new grounds of rejection has been presented based on applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/               Examiner, Art Unit 3772    
/HEIDI M EIDE/               Primary Examiner, Art Unit 3772   
5/12/2021